DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Knight on 8/12/2022.

The application has been amended as follows: 
	Amend claim 1 as follows:
(Currently amended) A system for processing a material, the system comprising:
a pre-processing module configured to receive the material, mechanically stress the received material, heat the received material to less than or equal to 375°C, and output the mechanically stressed and heated material; and
a pyrolysis module communicatively coupled to the pre-processing module and downstream of the pre-processing module, the pyrolysis module configured to receive the mechanically stressed and heated material from the pre-processing module and to perform a pyrolysis process on the received mechanically stressed material, thereby to produce one or more pyrolysis products, wherein the pyrolysis process comprises heating the material received from the pre-processing module to greater than or equal to 450°C, wherein 
the pre-processing module comprises:
a pre-processing chamber comprising a first inlet and a first outlet; and
a plurality of rotors located within the pre-processing chamber;
the plurality of rotors comprises at least one pair of rotors arranged at least partially side-by-side, the rotors of the at least one pair of rotors having substantially parallel axes of rotation;
the rotors of the at least one pair of rotors are configured to be simultaneously rotated thereby to subject the material within the pre-processing chamber to mechanical stresses; 
the first inlet is disposed directly above the at least one pair of rotors and is configured for introduction of the material into the pre-processing chamber by gravity in a direction substantially perpendicular to the substantially parallel axes of rotation; and
the first outlet is disposed directly below the at least one pair of rotors and is configured for expulsion of the mechanically stressed material from the pre-processing chamber by gravity in the direction substantially perpendicular to the substantially parallel axes of rotation.
 
Amend claim 28 as follows:
(Currently amended) A method for processing a material, the method comprising:
receiving, by a pre-processing module, the material;
mechanically stressing and heating, by the pre-processing module, the received material, wherein the received material is heated to less than or equal to 375°C by the pre-processing module;
outputting, by the pre-processing module, the mechanically stressed and heated material;
receiving, by a pyrolysis module, from the pre-processing module, the mechanically stressed and heated material; and
performing, by the pyrolysis module, a pyrolysis process on the received mechanically stressed and heated material, thereby to produce one or more pyrolysis products, wherein the pyrolysis process comprises heating the material received from the pre-processing module to greater than or equal to 450°C, and wherein: 
the pre-processing module comprises:
a pre-processing chamber comprising a first inlet and a first outlet; and
a plurality of rotors located within the pre-processing chamber;
the plurality of rotors comprises at least one pair of rotors arranged at least partially side-by-side, the rotors of the at least one pair of rotors having substantially parallel axes of rotation;
the rotors of the at least one pair of rotors are configured to be simultaneously rotated thereby to subject the material within the pre-processing chamber to mechanical stresses;
the first inlet is disposed directly above the at least one pair of rotors and is configured for introduction of the material into the pre-processing chamber by gravity in a direction substantially perpendicular to the substantially parallel axes of rotation; and
the first outlet is disposed directly below the at least one pair of rotors and is configured for expulsion of the mechanically stressed material from the pre-processing chamber by gravity in the direction substantially perpendicular to the substantially parallel axes of rotation.

Allowable Subject Matter
Claims 1, 3-5, 7, 12, 14, 15, 17, 18, 20, 22-24, 28, and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a pyrolysis device having a preprocessing module configured to receive material, mechanically stress the received material, heat the material to less than or equal to 375 °C, and output the mechanically stressed and heated material. Examiner notes that under his interpretation of the claims, merely mechanically moving (i.e. conveying) and/or applying a slight amount of pressure to a material is insufficient to constitute mechanically stressing said material required by the claim.
The closest prior art of record is Smith (US 2009/0007484) in view of Tenore et al. (US 2018/0010049). See Figure 1 of Smith and Figures 16 and 17 of Tenore.
The combination of Smith and Tenore fails to teach or suggest the limitations of claim 1 requiring that “the pre-processing module comprises: a pre-processing chamber comprising a first inlet and a first outlet; and a plurality of rotors located within the pre-processing chamber; the plurality of rotors comprises at least one pair of rotors arranged at least partially side-by-side, the rotors of the at least one pair of rotors having substantially parallel axes of rotation; the rotors of the at least one pair of rotors are configured to be simultaneously rotated thereby to subject the material within the pre-processing chamber to mechanical stresses; the first inlet is disposed directly above the at least one pair of rotors and is configured for introduction of the material into the pre-processing chamber by gravity in a direction substantially perpendicular to the substantially parallel axes of rotation; and the first outlet is disposed directly below the at least one pair of rotors and is configured for expulsion of the mechanically stressed material from the pre-processing chamber by gravity in the direction substantially perpendicular to the substantially parallel axes of rotation,” (emphasis added).
There is no prior art of record which cures the deficiencies of Smith and Tenore.
Therefore, claim 1 and its dependents are novel and non-obvious over the prior art of record.
Independent claim 28 is effectively drawn to a method of using the pyrolysis device of claim 1. Therefore, claim 28 is novel and non-obvious over the prior art of record for substantially the same reasons as independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/       Examiner, Art Unit 1772